             Case 3:19-cv-05181-BHS Document 1-1 Filed 03/08/19 Page 1 of 7



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
                          EXHIBIT A
12

13

14

15

16

17

18

19

20

21

22

23

24
     EXHIBIT A to Complaint                             ALLIANCE DEFENDING FREEDOM
                                                             15100 N. 90th Street
                                            1             Scottsdale, Arizona 85260
                                                               (480) 444-0020
           Case 3:19-cv-05181-BHS Document 1-1 Filed 03/08/19 Page 2 of 7




                          CERTIFICATION OF ENROLLMENT
                          SUBSTITUTE SENATE BILL 6219




                                65th Legislature
                              2018 Regular Session




Passed by the Senate March 3, 2018                     CERTIFICATE
  Yeas 27 Nays 22
                                          I, Brad Hendrickson, Secretary of
                                          the   Senate   of   the  State   of
                                          Washington, do hereby certify that
                                          the attached is SUBSTITUTE SENATE
President of the Senate                   BILL 6219 as passed by Senate and
                                          the House of Representatives on the
                                          dates hereon set forth.
Passed by the House February 28, 2018
  Yeas 50 Nays 48

                                                                     Secretary

Speaker of the House of Representatives
Approved                                                  FILED




                                                   Secretary of State
                                                   State of Washington
Governor of the State of Washington
            Case 3:19-cv-05181-BHS Document 1-1 Filed 03/08/19 Page 3 of 7

                            SUBSTITUTE SENATE BILL 6219


                               AS AMENDED BY THE HOUSE

                    Passed Legislature - 2018 Regular Session
     State of Washington           65th Legislature           2018 Regular Session

     By Senate Health & Long Term Care (originally sponsored by Senators
     Hobbs, Saldaña, Dhingra, Ranker, Carlyle, Takko, Kuderer, Hasegawa,
     Palumbo, Chase, Nelson, Frockt, Keiser, Wellman, Darneille, Mullet,
     Billig, Pedersen, Rolfes, Hunt, and Liias)

     READ FIRST TIME 01/23/18.




1        AN ACT Relating to improving access to reproductive health;
2    adding new sections to chapter 48.43 RCW; and creating new sections.


3    BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF WASHINGTON:


 4       NEW SECTION. Sec. 1. The legislature finds and declares that:
 5       (1) Washington has a long history of protecting gender equity and
 6   women's reproductive health;
 7       (2) Access to the full range of health benefits and preventive
 8   services, as guaranteed under the laws of this state, provides all
 9   Washingtonians with the opportunity to lead healthier and more
10   productive lives;
11       (3) Reproductive health care is the care necessary to support the
12   reproductive system, the capability to reproduce, and the freedom and
13   services necessary to decide if, when, and how often to do so, which
14   can include contraception, cancer and disease screenings, abortion,
15   preconception, maternity, prenatal, and postpartum care. This care is
16   an essential part of primary care for women and teens, and often
17   reproductive health issues are the primary reason they seek routine
18   medical care;
19       (4) Neither a woman's income level nor her type of insurance
20   should prevent her from having access to a full range of reproductive
21   health care, including contraception and abortion services;
                                          p. 1                          SSB 6219.PL
            Case 3:19-cv-05181-BHS Document 1-1 Filed 03/08/19 Page 4 of 7
 1       (5) Restrictions and barriers to health coverage for reproductive
 2   health care have a disproportionate impact on low-income women, women
 3   of color, immigrant women, and young women, and these women are often
 4   already disadvantaged in their access to the resources, information,
 5   and services necessary to prevent an unintended pregnancy or to carry
 6   a healthy pregnancy to term;
 7       (6) This state has a history of supporting and expanding timely
 8   access to comprehensive contraceptive access to prevent unintended
 9   pregnancy;
10       (7) Existing state and federal law should be enhanced to ensure
11   greater contraceptive coverage and timely access for all individuals
12   covered by health plans in Washington to all methods of contraception
13   approved by the federal food and drug administration;
14       (8) Nearly half of pregnancies in both the United States and
15   Washington are unintended. Unintended pregnancy is associated with
16   negative   outcomes,  such   as   delayed  prenatal   care,  maternal
17   depression, increased risk of physical violence during pregnancy, low
18   birth weight, decreased mental and physical health during childhood,
19   and lower education attainment for the child;
20       (9) Access to contraception has been directly connected to the
21   economic success of women and the ability of women to participate in
22   society equally;
23       (10)   Cost-sharing   requirements   and    other   barriers   can
24   dramatically reduce the use of preventive health care measures,
25   particularly for women in lower income households, and eliminating
26   cost sharing and other barriers for contraceptives leads to sizable
27   increases in the use of preventive health care measures;
28       (11) It is vital that the full range of contraceptives are
29   available to women because contraindications may restrict the use of
30   certain types of contraceptives and because women need access to the
31   contraceptive method most effective for their health;
32       (12) Medical management techniques such as denials, step therapy,
33   or prior authorization in public and private health care coverage can
34   impede access to the most effective contraceptive methods;
35       (13) Many insurance companies do not typically cover male methods
36   of contraception, or they require high cost sharing despite the
37   critical role men play in the prevention of unintended pregnancy; and
38       (14) Restrictions on abortion coverage interfere with a woman's
39   personal, private pregnancy decision making, with his or her health


                                          p. 2                          SSB 6219.PL
            Case 3:19-cv-05181-BHS Document 1-1 Filed 03/08/19 Page 5 of 7
1    and well-being, and with his or her constitutionally protected right
2    to safe and legal medical abortion care.


 3       NEW SECTION.   Sec. 2.   A new section is added to chapter 48.43
 4   RCW to read as follows:
 5       (1) A health plan issued or renewed on or after January 1, 2019,
 6   shall provide coverage for:
 7       (a) All contraceptive drugs, devices, and other products,
 8   approved by the federal food and drug administration, including
 9   over-the-counter contraceptive drugs, devices, and products, approved
10   by the federal food and drug administration;
11       (b) Voluntary sterilization procedures;
12       (c) The consultations, examinations, procedures, and medical
13   services that are necessary to prescribe, dispense, insert, deliver,
14   distribute, administer, or remove the drugs, devices, and other
15   products or services in (a) and (b) of this subsection.
16       (2) The coverage required by subsection (1) of this section:
17       (a) May not require copayments, deductibles, or other forms of
18   cost sharing, unless the health plan is offered as a qualifying
19   health plan for a health savings account. For such a qualifying
20   health plan, the carrier must establish the plan's cost sharing for
21   the coverage required by subsection (1) of this section at the
22   minimum level necessary to preserve the enrollee's ability to claim
23   tax exempt contributions and withdrawals from his or her health
24   savings account under internal revenue service laws and regulations;
25   and
26       (b) May not require a prescription to trigger coverage of
27   over-the-counter contraceptive drugs, devices, and products, approved
28   by the federal food and drug administration.
29       (3) A health carrier may not deny the coverage required in
30   subsection (1) of this section because an enrollee changed his or her
31   contraceptive method within a twelve-month period.
32       (4) Except as otherwise authorized under this section, a health
33   benefit plan may not impose any restrictions or delays on the
34   coverage required under this section, such as medical management
35   techniques that limit enrollee choice in accessing the full range of
36   contraceptive drugs, devices, or other products, approved by the
37   federal food and drug administration.
38       (5) Benefits provided under this section must be extended to all
39   enrollees, enrolled spouses, and enrolled dependents.
                                          p. 3                          SSB 6219.PL
            Case 3:19-cv-05181-BHS Document 1-1 Filed 03/08/19 Page 6 of 7
1        (6) This section may not be construed to allow for denial of care
2    on the basis of race, color, national origin, sex, sexual
3    orientation, gender expression or identity, marital status, age,
4    citizenship, immigration status, or disability.


 5       NEW SECTION.   Sec. 3.   A new section is added to chapter 48.43
 6   RCW to read as follows:
 7       (1) Except as provided in subsection (5) of this section, if a
 8   health plan issued or renewed on or after January 1, 2019, provides
 9   coverage for maternity care or services, the health plan must also
10   provide a covered person with substantially equivalent coverage to
11   permit the abortion of a pregnancy.
12       (2)(a) Except as provided in (b) of this subsection, a health
13   plan subject to subsection (1) of this section may not limit in any
14   way a person's access to services related to the abortion of a
15   pregnancy.
16       (b)(i) Coverage for the abortion of a pregnancy may be subject to
17   terms and conditions generally applicable to the health plan's
18   coverage of maternity care or services, including applicable cost
19   sharing.
20       (ii) A health plan is not required to cover abortions that would
21   be unlawful under RCW 9.02.120.
22       (3) Nothing in this section may be interpreted to limit in any
23   way an individual's constitutionally or statutorily protected right
24   to voluntarily terminate a pregnancy.
25       (4) This section does not, pursuant to 42 U.S.C. Sec.
26   18054(a)(6), apply to a multistate plan that does not provide
27   coverage for the abortion of a pregnancy.
28       (5) If the application of this section to a health plan results
29   in noncompliance with federal requirements that are a prescribed
30   condition to the allocation of federal funds to the state, this
31   section is inapplicable to the plan to the minimum extent necessary
32   for the state to be in compliance. The inapplicability of this
33   section to a specific health plan under this subsection does not
34   affect the operation of this section in other circumstances.


35       NEW SECTION.  Sec. 4.   The governor's interagency coordinating
36   council on health disparities shall conduct a literature review on
37   disparities in access to reproductive health care based on
38   socioeconomic status, race, sexual orientation, gender identity,
                                          p. 4                          SSB 6219.PL
          Case 3:19-cv-05181-BHS Document 1-1 Filed 03/08/19 Page 7 of 7
1   ethnicity, geography, and other factors. By January 1, 2019, the
2   council shall report the results of the literature review and make
3   recommendations on reducing or removing disparities in access to
4   reproductive health care to the governor and the relevant standing
5   committees of the legislature.

                                    --- END ---




                                        p. 5                          SSB 6219.PL
